Citation Nr: 0303665	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  97-06 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.

2.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30 for left hip surgery performed on October 31, 1996.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had service from September 1979 to September 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) of 
Denver, Colorado.

This case was previously before the Board in September 1999, 
at which time the Board remanded this case for additional 
development.  The Board in a subsequent September 2002 
decision found that new and material evidence had been 
submitted and reopened the veteran's claim.  In addition the 
Board undertook additional development and requested a VA 
orthopedic examination.  The case has now been returned to 
the Board for adjudication.


FINDINGS OF FACT

1.  While the veteran was in service, she developed a severe 
allergic reaction and was treated with topical steroid creams 
and prednisone or other steroids for 3 or 4 years.

2.  In 1985 she developed osteoarthritis in the left hip 
secondary to avascular necrosis.  She underwent a hip 
replacement in 1987 and a revision hip replacement on October 
31, 1996.

3.  Competent medical evidence associates the veteran's 
current chronic left hip disorder to the use of steroids in 
service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, a 
left hip disorder was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, 114 Stat. 2096 (2000) (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), went into effect.  VA has promulgated revised 
regulations to implement these changes in the law.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

VA must notify the veteran of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also make reasonable efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d).

In view of the allowance of the veteran's claim of 
entitlement to service connection for a left hip disorder, 
the Board finds that VA has satisfied its duties to notify 
and assist the veteran.

Background.  The veteran maintains that she was put on a 
regimen of steroids, both oral and topical, during the entire 
5 years of her military service and as a result developed 
necrosis of the left hip.

The Board in September 1991 denied the veteran's claim of 
entitlement to service connection for a left hip disorder.  
This decision was final.  The Board, in its decision of 
September 1991, held that no diagnosis of hip necrosis, 
either avascular or otherwise, was of record.

VA medical records reflect that the veteran was hospitalized 
for a left total hip arthroplasty revision in October 1996.  
The medical records for this period of hospitalization 
reflect that the veteran had a history of a left total hip 
arthroplasty in 1988 secondary to left hip avascular 
necrosis.  The discharge summary reflects that the primary 
diagnosis was avascular necrosis of the left hip.

The Board in September 2002 reopened the veteran's claim of 
entitlement to service connection for a left hip disorder and 
arranged for the veteran to be accorded an orthopedic 
examination and for the examiner to provide an opinion as to 
whether the veteran's left hip disorder began in service.

The veteran was accorded an examination for disability 
evaluation purposes by VA in January 2003.  The examiner 
noted that the veteran reported severe allergic reaction to 
socks she wore in service in 1979.  She was treated with 
topical steroid creams and then with prednisone or other 
steroids for 3 to 4 years.  She began developing left hip 
pain.  X-rays revealed osteoarthritis thought to be secondary 
to avascular necrosis.  Symptoms were severe.  She was 
crippled by the arthritis and underwent a hip replacement in 
1987.  She did well until 1996 when she underwent a revision 
hip replacement.  There weren't too many records and the 
veteran provided most of the information.

The examiner noted that the veteran was doing well with 
minimum symptoms in the left hip.  Mild limping and some 
fatigue was noted at times particularly if she was sitting 
for a long time.  There was a well healed scar consistent 
with the left hip surgery.  Flexion was to 110 degrees, 
extension and external rotation was to 30 degrees, internal 
rotation to 25 degrees and abduction to 40 degrees.  There 
was mild antalgia in her gait favoring the left side.  There 
was negative Trendelenburg sign but mildly positive 
Trendelenburg gait.  There was normal strength in flexion, 
extension, and abduction, and no crepitus was noted.  Leg 
lengths were grossly equal and she was neurologically intact.  
The diagnosis was status post hip replacement and status post 
revision hip replacement 1996.  The examiner provided the 
following opinion:

It would be my strong medical opinion 
that given the history and the use of the 
steroids that the hip degenerated 
prematurely as a result of avascular 
necrosis secondary to steroid use.  A 
detailed history has been taken.  The 
timing of the onset of the hip problems 
is described.  There are no other further 
studies that need to be done at this 
point . . . .  It would be [my] opinion, 
as noted above, more likely than not, 
that her hip condition and deterioration 
occurred secondary to steroid use in the 
military service.

My rationale here is that given the age 
of the patient, lack of any trauma to the 
hip or history of congenital dysplasia et 
cetera, the mostly [sic] likely cause of 
her premature hip deterioration was 
avascular necrosis secondary to steroid 
use.

Analysis.  Service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).  
Alternatively, a claimant may establish a claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b), which is applicable where evidence, regardless of 
its date, shows that the veteran had a chronic condition in 
service or during an applicable presumption period, and that 
the same condition currently exists.  Such evidence must be 
medical unless the condition at issue is a type as to which, 
under case law, lay observation is considered competent to 
demonstrate its existence.  If the chronicity provision is 
not applicable, service connection may be granted pursuant to 
the same regulation if the evidence shows that the condition 
was observed during service or any applicable presumption 
period and continuity of symptomatology was demonstrated 
thereafter, and includes competent evidence relating the 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).   Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

In view of the above, the Board is of the opinion that the 
nexus between service and the current left hip disorder has 
been satisfied by the evidence.  Here, the veteran has 
continually reported to physicians her history of left hip 
complaints and steroid treatments while in service.  
Additionally, a VA examiner has provided a medical opinion 
providing a nexus between the veteran's current left hip 
disorder and her use of steroids in service.  In view of the 
aforementioned opinion of a medical professional who had an 
opportunity to review the records in the case, listen to the 
veteran's account of the history of her left hip disorder and 
to examine her, the Board concludes that the veteran's left 
hip disorder cannot be dissociated from the in-service 
steroid treatments.  The opinion of the VA examiner is 
persuasive in this case.  Thus, with application of the 
benefit of the doubt rule, the Board finds that the veteran's 
left hip disorder was incurred in service.


ORDER

Service connection for a left hip disorder is granted.


REMAND

In view of the grant of service connection for the veteran's 
left hip disorder, the RO must readjudicate the issue of 
entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30 for left hip surgery performed on October 31, 1996.  
Accordingly, this issue is REMANDED to the RO for the 
following action:

The RO should readjudicate the veteran's 
claim for a temporary total rating under 
38 C.F.R. § 4.30 for left hip surgery 
performed on October 31, 1996.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO should 
issue a Supplemental Statement of the 
Case to both the veteran and her 
representative and allow a reasonable 
period of time for response before the 
case is returned to the Board.

The purpose of this REMAND is to comply with due process 
requirements.  The Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate outcome 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

